Citation Nr: 1429219	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the periods from December 7, 2011 to October 17, 2012, March 1, 2013 to March 2, 2014, and May 1, 2014 to the present.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to December 2003 and January 2006 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO reopened the claim for service connection for tinnitus and denied the claim on the merits, and granted service connection for PTSD with an initial 30 percent rating.  The Veteran perfected an appeal of the denial of service connection for tinnitus and the propriety of the initially rating assigned for PTSD.  

As the question of new and material evidence goes to the basis of the Board's jurisdiction, the Board has characterized the issue on appeal to reflect that the Board has an independent duty to find new and material evidence prior to addressing the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Regarding PTSD, subsequent to the initial grant, the RO granted several temporary total ratings for the disability under 38 C.F.R. § 4.29 (2013).  The Board has thus characterized this issue to reflect the periods during which the Veteran has not been granted a total rating for such service-connected disability.

Subsequent to the December 2013 supplemental statement of the case (SSOC), the RO associated additional relevant evidence.  As to the claim for tinnitus, the Board reopens the claim and grants the benefit sought on the merits.  Thus, there is no prejudice to the Veteran in the Board considering such evidence in the first instance.  As to the claim for PTSD, the Board is remanding this claim for additional development.  Further, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals additional VA treatment records.  Therefore, upon remand, the Agency of Original Jurisdiction (AOJ) should consider these additional records.  


The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final June 2010 rating decision, the RO denied entitlement to service connection for tinnitus.

2.  Evidence added to the record since the June 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  Resolving all reasonable doubt in the Veteran's favor, tinnitus began in service and has continued to the present.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran asserts that he has tinnitus that began in service and has continued to the present.  The evidence of record supports the Veteran's contention of exposure to extreme noise, to include from mortar attacks while serving in Iraq.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for tinnitus was originally denied in a June 2010 rating decision.  The RO denied the claim based on lack of treatment or complaint of tinnitus during service and the Veteran's failure to report for a VA examination that would have addressed the etiology of the tinnitus.  See 38 C.F.R. § 3.655.  
In June 2010, the Veteran was advised of the decision and his appellate rights. However, he did not submit a notice of disagreement as to such denial.  Therefore, the June 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2013)].  The Veteran did not submit additional records within a year of this decision and additional records were not otherwise submitted within a year of this decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

The Veteran filed to reopen the claim in December 201	1.  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the Veteran filed to reopen, the RO obtained a December 2011 VA examination.  The examiner described the Veteran's exposure to noise, to include from mortars.  The examiner found that the Veteran had recurrent tinnitus, but opined that it was less likely as not attributable to service.  As rationale, the examiner noted that there was a high correlation between hearing loss, tinnitus, and noise exposure.  Here, the examiner found that there was no evidence of a standard threshold shift and that the Veteran had normal hearing sensitivity.  This normal hearing, the examiner found, strongly suggested that any reported tinnitus was less likely to be from noise exposure in service.

The Veteran submitted an April 2012 private opinion from an audiologist.  In this opinion, the audiologist found that it was "quite likely" that the noise exposure in service was the beginning of the Veteran's tinnitus.

Reviewing this evidence, the Board notes that there is now a medical opinion that links a currently diagnosed disability to the Veteran's service.  This evidence is new in that it was not previously of record and it is material as it directly addresses a prior reason for denial.  The Board finds, in short, that the April 2012 private medical opinion provides sufficient evidence upon which to reopen the claim.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened.

As to the underlying merits of the claim, the Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370(2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  Because the Veteran is competent to report and diagnose tinnitus and because the Board finds these statements credible, his statements establish a current disability of bilateral tinnitus.  

Further, the Veteran has stated that this disability began while he was in service and he is competent and credible to state that he began to experience this disability in service.  The Veteran's assertions regarding the etiology of the tinnitus is confirmed and supported by the April 2012 private medical opinion.  Although cognizant that the opinion contained in the December 2011 VA audiological examination weighs against the claim, the Board notes that the examiner did not account for the Veteran's lay statements that the disability began in service, and instead focused on the lack of a comorbid hearing loss disability.

Weighing this conflicting medical evidence, and considering the Veteran's own credible and competent statement regarding when his tinnitus began, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran tinnitus began in service.  On this basis, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

Regarding the claim for an increase rating for PTSD, the record indicates that the Veteran has been scheduled for an additional VA examination to address the severity of the service-connected psychiatric disability.  The Board notes, however, that this is the issue in appellate status.  Although the record indicates that the Veteran cancelled the most recent scheduled examination due to transportation difficulties, it appears that the examination will be rescheduled.  

Regardless of the AOJ's actions in such record, the Board finds that an updated VA examination is necessary based on the evidence suggesting an increase in the severity of the disability, to include multiple in-patient treatments, since the original December 2011 VA psychiatric examination.  For these reasons, the Board remands the appeal to direct that the Veteran be scheduled for this examination, or in the alternative, if such has already been obtained, that such examination is made part of the record and that the AOJ ensure it addresses all questions posed by the Board.  See 38 C.F.R. §§ 3.326, 3.327.

Specifically, the AOJ should ensure that the examination adequately considers the Veteran's complete disability picture in regard to his PTSD.  In this regard, the record indicates that the Veteran also experiences symptoms related to dependency addictions, to include alcohol dependence.  In the December 2011 VA examination, the examiner noted that the Veteran's substance abuse pre-dated service and was not caused by service.  In a January 2014 VA treatment record, however, the writer indicated that the Veteran's alcohol use was related to PTSD.  This evidence therefore raises the issue of whether all the Veteran's psychiatric symtpoms are related to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  Therefore, upon remand, the examiner should discuss the relationship between the Veteran's PTSD and his alcohol abuse, and if necessary, detail which symtpoms are due to the service-connected PTSD.

Additionally, while on remand, all outstanding VA treatment records from May 2014 to the present should be obtained for consideration in the Veteran's appeal.  The record indicates that the Veteran obtains treatment as the St. Cloud, Minnesota; Omaha and Grand Island, Nebraska; Kansas City, Montana; Topeka and Leavenworth, Kansas; and Hot Spring, South Dakota, VA Medical Centers (VAMCs).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the St. Cloud, Minnesota; Omaha and Grand Island, Nebraska; Kansas City, Montana; Topeka and Leavenworth, Kansas; and Hot Spring, South Dakota VAMCs dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding VA records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  In the alternative, if the Veteran has already been provided a VA psychiatric examination since June 2014, the AOJ should ensure that such examination addresses and complies with all of the following (and if not, that an addendum or further examination is obtained that addresses all of the following):

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  

The examiner should specifically address whether the Veteran's alcohol and any other found drug dependency is as least as likely as not caused or aggravated by the Veteran's PTSD.  If not, the examiner, to the extent possible, should detail what symtpoms are due to the Veteran's PTSD.

The examiner should also specifically address the impact PTSD has on the Veteran's social and occupational functioning, to include whether the PTSD renders him unemployable.  If so, the examiner should indicate the approximate date such disabilities rendered him unemployable.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the December 2013 SSOC.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


